     Case 2:20-cv-06111-SB-RAO Document 20 Filed 01/07/21 Page 1 of 2 Page ID #:73



 1

 2                                                               January 7, 2021
 3
                                                                     VPC
 4

 5                                                                   JS-6
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Shamar Jackson,                             Case No.: 2:20-cv-06111-SB-RAO
13               Plaintiff,                      Hon. Stanley Blumenfeld, Jr.
14       v.
15                                               ORDER FOR DISMISSAL WITH
     Farnham Investments LLC, a California       PREJUDICE
     Limited Liability Company; and Does 1-10,
16
                 Defendants.                     Action Filed: July 9, 2020
17                                               Trial Date: Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-06111-SB-RAO Document 20 Filed 01/07/21 Page 2 of 2 Page ID #:74



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Shamar Jackson’s (“Plaintiff”) action against Defendant Farnham
 5   Investments LLC (“Defendant”) is dismissed with prejudice. Each party will be
 6   responsible for their own fees and costs.
 7

 8

 9   Dated: January 7, 2021
10                                                     Hon. Stanley Blumenfeld, Jr.
                                                       United States District Judge
11                                                     Central District of California
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
